Curia.

This motion cannot be granted, on the ground of irregularity. The statute, (sess. 41, ch. 259, s. 6,) regulating the costs of several suits on the same instru-naent or note, &c. against maker and endorsers, &c. applies only to the general, not to the interlocutory costs of the cause.
But there is an affidavit of merits. It is objected that this is made by the maker, who is not the nominal defendant in the three causes. He is, however, a party to the instrument; and asserts his acquaintance with the facts in each cause ; and that the defence is the same in all. We think this sufficient, and grant the motion to set aside the inquests, on payment of all the costs.
The motion to re-tax is denied.
Rule accordingly.